EXHIBIT 99.1 Anderson Energy Announces Strong 2011 Third Quarter Results, a 76% Increase in Oil and NGL Production and Doubled Cardium Proved Plus Probable Reserves Calgary, Alberta, November 15, 2011 - Anderson Energy Ltd. (“Anderson” or the “Company”) (TSX:AXL) is pleased to announce its operating and financial results for the three and nine months ended September 30, 2011. HIGHLIGHTS – Funds from operations in the third quarter were $12.7 million, up 61% from the third quarter of 2010.Earnings were $7.5 million in the third quarter of 2011. – Total production was 7,351 BOED in the third quarter of 2011 compared to 7,292 BOED in the third quarter of 2010. – Oil and NGL production averaged 2,345 bpd in the third quarter, up 76% from the prior year.Oil represented 1,709 bpd of total production and was 201% higher than last year. – GLJ Petroleum Consultants (“GLJ”) have completed an interim reserves report of all of the Company’s oil and natural gas properties effective October 1, 2011.Proved plus probable (“P&P”) BOE reserves have increased 13% from December 31, 2010 to 35.8 MMBOE. – P&P reserves replacement was 650% for oil and 571% for oil and NGL.On a BOE basis, Anderson replaced297% of production with P&P reservesin the first nine months of 2011. – In the last nine months, Anderson increased proved developed producing (“PDP”), total proved (“TP”) and P&P oil reserves by 72%, 28% and 62% respectively through Cardium drilling. – Cardium P&P reserves more than doubled to 9.9 MMBOE representing 28% of total P&P reserves volumes and 46% of total P&P reserves value on a pre-tax 10% net present value (“NPV 10”) basis.The Company's net asset value is estimated to be $1.56 per share. – Anderson achieved a 23% reduction in drilling and completion costs in the Garrington and Willesden Green operating areas in the third quarter, making the average cost to drill and complete a well $2.3 million. To date in the fourth quarter of 2011, Anderson’s drilling and completion costs in the Garrington field have been $2.1 million per well. – Anderson announced a new Cardium light oil discovery in Ferrier on October 26, 2011, confirming an extension to the Ferrier Cardium G Oil Pool.By year end, a total of four wells are expected to be drilled in Ferrier. – Capitalizing on the oil drilling success in the third quarter, the 2011 capital program has been increased to $145 million allowing for acceleration of capital spending that was originally planned for the first quarter of 2012.Anderson now expects to drill 36% more net wells than previously planned in 2011 and the net benefit is expected to be more oil production and cash flow from operations in 2012. FINANCIAL AND OPERATING HIGHLIGHTS Three months ended September 30 Nine months ended September 30 (thousands of dollars, unless otherwise stated) * % Change * % Change Oil and gas sales** $ $ 51
